Citation Nr: 0636310	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for residual shell 
fragment wound scarring involving the right thigh and left 
forearm, and a right thumb laceration, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and July 2003 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

On October 31, 2005, the Board denied an increased rating for 
the veteran's service connected scars involving the right 
thigh, left forearm, and right thumb.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2006 order, the 
Court granted the parties' Joint Motion to vacate and remand 
the Board's decision.  Specifically, the Court directed that, 
in re-adjudicating the veteran's claims for higher 
evaluations, the Board should consider whether separate 
compensable ratings are warranted for symptomatic scars, and 
the extent to which one or more compensable ratings are 
assignable based on muscle injury in addition to symptomatic 
scarring.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

According to records in the claims file, the veteran 
sustained his thigh and forearm injuries from shrapnel from 
enemy mortar fire in Vietnam, and later sustained a 
laceration on his right thumb from contact with barbed wire.  
The initial clinical treatment reports as to the shrapnel 
wounds are not of record; a September 1968 report shows a 
Bacitracin pressure dressing and tetanus shot provided for 
the cut on the thumb.  The service separation examination of 
March 1969 shows that the veteran sustained multiple shrapnel 
wounds to the left arm, left buttocks, and the thighs from a 
mortar shell in November 1967.  All the wounds were noted to 
be superficial, well healed, and asymptomatic at the 
separation examination.

In December 1969, the RO initially granted service connection 
for scars of the left forearm and right thumb, then evaluated 
as noncompensable.  Following receipt of medical evidence, 
which included a diagnosis of scar residuals of the right 
thigh, in rating decisions dated in 2003, service connection 
for scars involving the left forearm, right thumb, and right 
thigh was established; however, the veteran's overall 
symptoms were evaluated under 38 C.F.R. Part 4, Diagnostic 
Code 7804, for superficial and painful scars and assigned a 
single 10 percent disability rating.

The veteran presented testimony at a videoconference hearing 
in December 2003 before the undersigned Veterans Law Judge.  
He primarily testified that he had pain on the back of the 
right thigh when sitting, and right leg instability.  He 
asserted that the problems he experienced in his right thigh 
were due to the shell fragment wound in service.  He also 
testified that the original wound was a deep penetrating 
wound, as opposed to a surface wound.  He further complained 
of his right thumb throbbing when using tools, but testified 
that the left forearm was not a problem.  

A March 2005 opinion from the veteran's treating physician 
referred to X-ray findings of a radio-dense spot at the 
superior portion of the right thigh that appeared to be old 
shrapnel embedded in the leg.  The veteran had some objective 
weakness in the right thigh with extension of the thigh 
against resistance.  The examiner concluded that the 
veteran's symptoms were related to the trauma, particularly 
from the shrapnel left in the thigh and the subsequent scar 
tissue that had developed over the years.  

In May 2005 a VA examiner noted that all of the scars noted 
on examination were stable and superficial.  There appeared 
to be some muscle damage to the right thigh, but no 
significant muscle loss.  The examiner also referred to the 
X-rays taken by the veteran's private physician, which showed 
what appeared to be old shrapnel, and concluded that this 
could account for some of the veteran's current right thigh 
symptoms.  

The veteran has indicated in various statements and testimony 
that separate evaluations should be assigned for his right 
thigh, left forearm, and right thumb scars.  He also in 
essence contends that it is the retained foreign body itself 
which causes the adverse right thigh symptomatology.  The 
Board notes that the only apparent residuals considered by 
the RO have been the scars, and the veteran has not been 
examined by a physician who focused on possible residual 
muscle group injury.  Thus, the current record is inadequate 
to render a fully informed decision on the issue without 
additional development.  The veteran should undergo further 
VA examination to obtain findings specific to all adverse 
symptomatology residual to the wounds of the right thigh, 
left forearm, and right thumb, not just the scars.  

Thereafter, in conjunction with this additional development, 
the RO should consider whether it is appropriate to assign 
separate ratings for the right thigh scar, the left forearm 
scar, and the right thumb scar.  The RO should also consider 
whether a separate rating should be assigned for muscle 
injury to the right thigh.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination to 
assess the severity of the service-
connected scarring of the right thigh, 
left forearm, and right thumb.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.

a.  The examiner should provide a 
detailed description of each scar, to 
include, but not limited to, the 
following: the size of each scar and 
scar areas in square inches or square 
centimeters; whether any scar is 
superficial (not associated with 
underlying soft tissue damage); 
whether any scar is deep (associated 
with underlying soft tissue damage); 
whether any scar is unstable (with 
frequent loss of covering of skin over 
the scar); whether any scar is well-
healed, painful, tender, adherent, 
and/or ulcerated; and whether any scar 
causes limited motion or other 
limitation of function of an affected 
bodily part.  If so, the examiner 
should describe in detail the 
limitation(s), and extent and severity 
thereof.  If the scars do not cause 
limited motion or other limitation of 
function of an affected bodily part, 
the examiner should specifically so 
state in the examination report.

b.  With respect to the right thigh, 
an orthopedic examiner should 
specifically identify all affected 
muscle groups and degree of injury of 
the right thigh, and conduct motion 
studies.  Any impairment in the 
current functioning of Muscle Group 
XVII, or any other muscle group, 
should be noted, and characterized as 
slight, moderate, moderately severe or 
severe, as the case may be.  Finally, 
the examiner should also provide an 
accurate assessment of the disability 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
the functional limitation resulting 
therefrom.  Considerations such as 
weakness, incoordination or reduction 
of endurance should be discussed to 
the extent necessary.

2.  Re-adjudicate the veteran's claims, 
to include separate ratings for the right 
thigh scar, the left forearm scar, and 
the right thumb scar.  In so doing, 
consider all adverse symptomatology 
residual to the wounds, not just the 
scars.  With regard to the right thigh, 
consideration should also be given to the 
assignment of a separate evaluation for 
muscle group injury, if objectively 
shown. 

3.  If re-adjudication does not result in 
a complete grant of all benefits sought, 
provide the veteran and his 
representative a supplemental statement 
of the case (SSOC), to contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, received since the last SSOC, and 
the amended criteria for rating skin 
disabilities.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


